DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS document(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular references in the submitted IDS documents which they believe may be of particular relevance to the instant claimed invention in response to this Office action.
The information disclosure statement filed 10 February 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each non-patent literature citation has not been provided a publication date.  It has been placed in the application file, but the lined-through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 13-15, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,295,916 (Shimchuk et al.).
Regarding claim 1, Shimchuk et al. teaches an infusion system (abstract), comprising: a frame (Figure 2, movable housing, 21) that carries a beta detector (Figure 1, beta radioactivity detector, 6) and a gamma detector (Figure 1, gamma second radioactivity detector, 7) and is further configured to receive a radioisotope generator (Figure 1, generator, 11) that generates radioactive eluate via elution, wherein the beta detector (6) is positioned to measure beta emissions emitted from the radioactive eluate, and the gamma detector (7) is positioned to measure gamma emissions emitted from a portion of the radioactive eluate to evaluate a safety of the radioactive eluate delivered by the infusion system (col. 3, lines 30-51; col. 4, lines 45-55; col. 5, lines 13-19).
Regarding claim 2, Shimchuk et al. teaches the gamma detector (7) is positioned to evaluate the safety of the radioactive eluate to ensure that radioactive eluate generated by the radioisotope generator (11) is safe for patient infusion (col. 5, lines 16-19).
Regarding claim 3, Shimchuk et al. teaches an infusion tubing line configured to receive the radioactive eluate, either directly or indirectly, from the radioisotope generator (11), when the radioisotope generator (11) is received by the frame (21) (Figure 1; col. 4, lines 15-20 and lines 45-50). 
Regarding claim 4, Shimchuk et al. teaches an eluate-receiving container (Figure 1, receptacle for waste, 20) in fluid communication with the infusion tubing line to receive the portion of the radioactive eluate, thereby providing a static portion of radioactive liquid for evaluation by the gamma detector (7) (col. 4, lines 8-9 and lines 18-20; col. 5, lines 15-19; Figure 1).
Regarding claim 5, Shimchuk et al. teaches the beta detector (6) is positioned to measure beta emissions emitted from radioactive eluate flowing through the infusion tubing line; and the gamma detector (7) is positioned to measure gamma emissions emitted from the portion of radioactive eluate received by the eluate-receiving container (20) (Figure 1; col. 3, lines 46-48; col. 5, lines 1-5, lines 13-19).
Regarding claim 9, Shimchuk et al. teaches a cabinet structure housing at least the radioisotope generator (11), the infusion tubing line, the eluate-receiving container (20), the beta detector (6), and the gamma detector (7) (see Figures 1-2; col. 3, lines 30-51; col. 4, lines 18-20).
Regarding claims 13 and 14, Shimchuk et al. teaches the radioisotope generator (11) received by the frame (21); wherein the radioisotope generator (11) is a strontium-rubidium radioisotope generator (11) configured to generate radioactive eluate containing rubidium-82 via elution of a column containing strontium-82 (col. 3, lines 30-38; col. 4, lines 45-55; Figure 1).
Regarding claim 15, Shimchuk et al. teaches a controller (Figure 1, control and operating unit, 12), in electronic communication with the gamma detector (7), wherein the controller (12) is configured to determine an activity of strontium in the portion of radioactive eluate based on the gamma emissions measured from the portion of radioactive eluate (since the gamma detector 7 detects “radioactivity” from the eluate in container 20, the gamma detector is capable of measuring strontium activity in the eluate in the container 20, col. 5, lines 16-19 and lines 46-59; control and operating unit 12 connected to gamma detector 7, see Figure 1).
Regarding claim 19, Shimchuk et al. teaches radioactive shielding surrounding the beta detector (6), the gamma detector (7), and the radioisotope generator (11), when the radioisotope generator (11) is received by the frame (21), the radioactive shielding providing a barrier effective to reduce radiation emitted by the radioisotope generator (11) and the radioactive eluate below a limit allowable for operating personnel (col. 2, lines 36-51; col. 3, lines 34-51).
Regarding claim 20, Shimchuk et al. teaches the radioactive shielding comprises a shielding assembly having a plurality of compartments, including a compartment (Figures 1-2, protective box, 24) containing the beta detector (6), a compartment (Figure 2, protective box, 26) containing the gamma detector (7), and a compartment (Figures 1-2, protective container, 23) containing the radioisotope generator (11) (col. 3, lines 34-51).
Regarding claim 21, Shimchuk et al. teaches the frame (21) carries the beta detector (6) and the gamma detector (7) and also receives the radioisotope generator (11) by supporting the shielding assembly (23, 24, 26) which, in turn, is configured to contain the beta detector (6), the gamma detector (7), and the radioisotope generator (11) (col. 3, lines 34-51; Figure 2).
Regarding claim 22, Shimchuk et al. teaches the radioisotope generator (11), the beta detector (6), and the gamma detector (7) are not positioned in a same plane either vertically or horizontally to maximize a distance between the radioisotope generator (11) and the gamma detector (7) (The generator 11, beta detector 6, and gamma detector 7 are not all in the same horizontal or vertical plane, see Figure 2).
Regarding claim 24, Shimchuk et al. teaches an eluate-receiving container (20) positioned over the gamma detector (7) (see Figure 1; col. 5, lines 16-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-12, 16-18, 23, 48, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,295,916 (Shimchuk et al.) in view of U.S. Patent Application Publication No. 2014/0374615 (Hidem et al.).
Regarding claims 6-8, Shimchuk et al. teaches all the limitations of claim 4. Shimchuk et al. teaches a container (20) for receiving eluate as waste, and the infusion tubing line is part of an infusion tubing circuit that includes an eluate line, a waste line, and a multi-way divergence valve (Figure 1, valve, 3), when the radioisotope generator (11) is received by the frame (21), the infusion tubing line is in fluid communication with the eluate line via the multi-way divergence (3) and the waste line is in fluid communication with the eluate line via the multi-way divergence valve (3), and the waste line is connected to the waste container (20) (see Figure 1; col. 3, line 61-col. 4, line 26). Shimchuk et al. teaches the system includes a waste container (20), but does not teach the system also includes a separate eluate-receiving container connected to the infusion tubing line.
However, Hidem et al. teaches an infusion system (abstract), comprising: 
an activity detector (Figure 1D, activity detector, 25) ([0036]); 
an eluate-receiving container in fluid communication with an infusion tubing line to receive the portion of the radioactive eluate, thereby providing a static portion of radioactive liquid for evaluation by the detector (vial for collecting eluate samples, [0042]; [0071]-[0073]); 
wherein the eluate-receiving container comprises a vial, the infusion tubing line comprises a needle at its end and the needle on the infusion tubing line is inserted into the vial ([0071]); 
further comprising a waste container (Figure 1D, waste bottle, 23) ([0036]); and 
wherein the infusion tubing line is part of an infusion tubing circuit that includes an eluate line, a waste line, and a multi-way divergence valve (Figure 1D, divergence valve, 35WP), when a radioisotope generator (Figure 1D, generator, 21) is received by a frame (cabinet, [0030]), the infusion tubing line is in fluid communication with the eluate line via the multi-way divergence valve (35WP) and the waste line is in fluid communication with the eluate line via the multi-way divergence valve (35WP), the infusion tubing line is connected to the eluate-receiving container (needle in vial at end of patient line 305p, Figure 1D), and the waste line is connected to the waste container (23) (see Figure 1D; [0036]; [0042]; [0071]-[0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimchuk et al. to include a vial for receiving eluate, wherein the infusion tubing line includes a needle at its end inserted into the vial, in addition to a waste container coupled to the waste line as taught by Hidem et al., because Hidem et al. teaches providing such a vial in addition to a waste container permits a practitioner to collect a sample of eluate at the patient infusion end for quality control testing to ensure patient safety ([0073]).
Regarding claims 10-12, Shimchuk et al. teaches all the limitations of claim 9. Shimchuk et al. teaches the cabinet structure has a surface having an opening through which the eluate-receiving container (20) is configured to be removed and inserted (protective box 26 door for removing waste container 20, col. 3, lines 50-51; see Figure 2). Shimchuk et al. does not teach the opening is in a top surface of the cabinet structure.
However, Hidem et al. teaches an infusion system (abstract), comprising a cabinet structure (Figure 1A) housing at least a radioisotope generator (Figure 1D, generator, 21), infusion tubing line, eluate-receiving container (Figure 1D, waste bottle, 23), and activity detector (Figure 1D, activity detector, 25) ([0036]; [0038]); wherein the cabinet structure has a top surface (Figure 1A, top surface, 131) having an opening (Figure 1D, opening, 139) formed therein through which the eluate-receiving container (20) is configured to be removed and inserted ([0034]; [0044]); the cabinet structure has a door (Figure 2A, door, 223) configured to selectively open and close to provide access to the eluate-receiving container (23) ([0044]); and wherein the door (223) is configured to open upwardly with respect to gravity ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet structure of Shimchuk et al. such that the eluate-receiving container for waste is accessed through an upwardly opening door in the top surface of the cabinet structure as taught by Hidem et al., because such a configuration provides the practitioner easy access to the waste container (Hidem et al., [0044]).
Regarding claims 16 and 17, Shimchuk et al. teaches all the limitations of claim 15. Shimchuk et al. teaches the controller (12) is configured to determine an activity of at least one of strontium-82 and strontium-85 in the portion of radioactive eluate (col. 5, lines 16-19 and lines 46-59). Shimchuk et al. does not specify the controller is configured to evaluate the safety of the radioactive eluate based on the determined activity, or to prevent a patient infusion procedure if the determined activity of at least one of strontium-82 or strontium-85 exceeds an allowable limit.
However, Hidem et al. teaches an infusion system (abstract), comprising: a radioisotope generator (Figure 1D, generator, 21), activity detector (Figure 1D, activity detector, 25), and a controller (Figure 1A, computer, 17) configured to determine an activity of at least one of strontium-82 or strontium-85 in a portion of radioactive eluate measured by the activity detector, evaluate the safety of the radioactive eluate based on the determined activity, and to prevent a patient infusion procedure if the determined activity of at least one of strontium-82 or strontium-85 exceeds an allowable limit ([0036]; [0038]; [0073]; claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Shimchuk et al. to further evaluate the safety of the radioactive eluate based on the determined activity, and to prevent a patient infusion procedure if the determined activity of at least one of strontium-82 or strontium-85 exceeds an allowable limit as taught by Hidem et al., because measuring and evaluating the strontium breakthrough in the radioactive eluate produced by the system ensures a patient is not exposed to unsafe levels of strontium breakthrough ([0073]).
Regarding claim 18, Shimchuk et al. teaches all the limitations of claim 15. Shimchuk et al. teaches the controller (12) is in communication with a display (col. 5, lines 45-59), but does not teach the display is a touch screen.
However, Hidem et al. teaches an infusion system (abstract), comprising: a radioisotope generator (Figure 1D, generator, 21), activity detector (Figure 1D, activity detector, 25), and a controller (Figure 1A, computer, 17) in communication with a touch screen ([0030]; [0036]; [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer and display of Shimchuk et al. to include a touch screen as taught by Hidem et al., because providing a touch screen permits the practitioner to both view and input information during operation of the infusion system ([0030]).
Regarding claim 23, Shimchuk et al. teaches all the limitations of claim 1. Shimchuk et al. teaches the gamma detector (7) is positioned at a lower elevation than the radioisotope generator (11) and the beta detector (6) is positioned between the radioisotope generator (11) and the gamma detector (7), when the radioisotope generator (11) is received by the frame (see Figure 2; col. 3, lines 30-51). Shimchuk et al. does not teach the gamma detector is positioned at a higher elevation than the beta detector and radioisotope generator.
However, Hidem et al. teaches an infusion system (abstract), comprising: a frame (Figure 1A) supporting a radioisotope generator (Figure 1D, generator, 21) and activity detector (Figure 1D, activity detector, 25), wherein the activity detector (25) is positioned at a higher elevation than the radioisotope generator (21) (see Figure 3A; [0036]; [0054]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimchuk et al. such that the gamma detector is positioned at a higher elevation than the radioisotope generator and the beta detector in light of the teaching of Hidem et al., because such a configuration “facilitates an ergonomic stance for technical personnel to lift” the generator out of its compartment ([0049]).
Regarding claim 48, Shimchuk et al. teaches an infusion system comprising: 
a movable frame (Figure 2, movable housing, 21) (Figure 2; col. 3, lines 36-38); 
an eluant reservoir (Figures 1-2, eluent, 1) (col. 3, line 65; col. 4, lines 15-16); 
a pump (Figure 1, pump, 10) (col. 3, lines 61-65); 
a radioisotope generator (Figure 1, generator, 11) coupled to the eluant reservoir (1) through the pump (10), the radioisotope generator (11) being configured to generate radioactive eluate containing rubidium-82 via elution of a column containing strontium-82 (col. 3, lines 30-38; col. 4, lines 16-37 and lines 45-55; Figure 1); 
a waste container (Figure 1, waste receptacle, 20) (col. 4, lines 8-9; col. 5, lines 15-19; Figure 1); 
an infusion tubing circuit that includes an infusion tubing line, an eluate line, and a waste line, the eluate line being connected to an outlet of the radioisotope generator (11), and the waste line being positioned to provide fluid communication between the eluate line and the waste container (20) (see Figure 1; col. 4, lines 15-20); 
a beta detector (Figure 1, beta radioactivity detector, 6) positioned to measure beta emissions emitted from radioactive eluate generated by the radioisotope generator (11) and flowing through the eluate line (col. 3, lines 46-48; col. 5, lines 3 and 13-14); and 
a gamma detector (Figure 1, gamma second radioactivity detector, 7) positioned to measure gamma emissions emitted from radioactive eluate generated by the radioisotope generator (11) and received by the waste container (20) (col. 5, lines 16-19).
Shimchuk et al. does not teach the infusion system additionally comprises an eluate-receiving container, wherein the infusion tubing line is positioned to provide fluid communication between the eluate line and the eluate-receiving container.
However, Hidem et al. teaches an infusion system (abstract), comprising: 
a movable frame (cabinet, [0030]);
a radioisotope generator (Figure 1D, generator, 21) ([0036]);
an activity detector (Figure 1D, activity detector, 25) ([0036]); 
a waste container (Figure 1D, waste bottle, 23) ([0036]);
an eluate-receiving container (vial for collecting eluate samples, [0046]; [0071]-[0073]);
and an infusion tubing circuit that includes an infusion tubing line, an eluate line, and a waste line, the eluate line being connected to an outlet of the radioisotope generator (21), the infusion tubing line positioned to provide fluid communication between the eluate line and the eluate-receiving container, and the waste line being positioned to provide fluid communication between the eluate line and the waste container (23) (see Figure 1D; [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimchuk et al. to include an eluate-receiving container connected to the infusion tubing line in addition to a waste container coupled to the waste line as taught by Hidem et al., because Hidem et al. teaches providing such an eluate-receiving container in addition to a waste container permits a practitioner to collect a sample of eluate at the patient infusion end for quality control testing to ensure patient safety ([0046]; [0073]).
Regarding claim 63, Shimchuk et al. teaches an infusion system comprising: 
a movable frame (Figure 2, movable housing, 21) (Figure 2; col. 3, lines 36-38); 
an eluant reservoir (Figures 1-2, eluent, 1) (col. 3, line 65; col. 4, lines 15-16); 
a pump (Figure 1, pump, 10) (col. 3, lines 61-65); 
a radioisotope generator (Figure 1, generator, 11) coupled to the eluant reservoir (1) through the pump (10), the radioisotope generator (11) being configured to generate radioactive eluate containing rubidium-82 via elution of a column containing strontium-82 (col. 3, lines 30-38; col. 4, lines 16-37 and lines 45-55; Figure 1); 
a waste container (Figure 1, waste receptacle, 20) (col. 4, lines 8-9; col. 5, lines 15-19; Figure 1); 
an infusion tubing circuit that includes an infusion tubing line, an eluate line, and a waste line, the eluate line being connected to an outlet of the radioisotope generator (11), and the waste line being positioned to provide fluid communication between the eluate line and the waste container (20) (see Figure 1; col. 4, lines 15-20); 
radioactive shielding enclosing at least a portion of the infusion tubing circuit, the beta detector (6), and the gamma detector (7) (col. 3, lines 34-51; Figure 2);
a beta detector (Figure 1, beta radioactivity detector, 6) positioned to measure beta emissions emitted from radioactive eluate generated by the radioisotope generator (11) and flowing through the eluate line (col. 3, lines 46-48; col. 5, lines 3 and 13-14); and 
a gamma detector (Figure 1, gamma second radioactivity detector, 7) positioned to measure gamma emissions emitted from radioactive eluate generated by the radioisotope generator (11) and received by the waste container (20) (col. 5, lines 16-19);
and a controller (Figure 1, control and operating unit, 12) in electronic communication with the beta detector (6) and the gamma detector (7), wherein the controller (12) is configured to determine an activity of rubidium-82 in the radioactive eluate based on beta emissions measured by the beta detector (6) and determine an activity of strontium-82 in the radioactive eluate based on gamma emissions measured by the gamma detector (7), and the controller (12) is configured to control the infusion system to deliver a dose of the radioactive eluate to a patient during a patient infusion procedure (col. 4, lines 45-56; col. 5, lines 16-19 and lines 46-65).
Shimchuk et al. does not teach the infusion system additionally comprises an eluate-receiving container, wherein the infusion tubing line is positioned to provide fluid communication between the eluate line and the eluate-receiving container.
However, Hidem et al. teaches an infusion system (abstract), comprising: 
a movable frame (cabinet, [0030]);
a radioisotope generator (Figure 1D, generator, 21) ([0036]);
an activity detector (Figure 1D, activity detector, 25) ([0036]); 
a waste container (Figure 1D, waste bottle, 23) ([0036]);
an eluate-receiving container (vial for collecting eluate samples, [0046]; [0071]-[0073]);
and an infusion tubing circuit that includes an infusion tubing line, an eluate line, and a waste line, the eluate line being connected to an outlet of the radioisotope generator (21), the infusion tubing line positioned to provide fluid communication between the eluate line and the eluate-receiving container, and the waste line being positioned to provide fluid communication between the eluate line and the waste container (23) (see Figure 1D; [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shimchuk et al. to include an eluate-receiving container connected to the infusion tubing line in addition to a waste container coupled to the waste line as taught by Hidem et al., because Hidem et al. teaches providing such an eluate-receiving container in addition to a waste container permits a practitioner to collect a sample of eluate at the patient infusion end for quality control testing to ensure patient safety ([0046]; [0073])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2009/0309465 (Quirico et al.) teaches an infusion system including a strontium-rubidium generator and an activity detector.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791